

116 HRES 802 IH: Affirming the United States vital interest in liberty in Europe and resolute support for Ukraine in its efforts to counter Russian aggression and continue its trajectory among the community of democracies.
U.S. House of Representatives
2020-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 802IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2020Ms. Kaptur (for herself, Mr. Harris, Mr. Quigley, Mr. Fitzpatrick, Mr. Rush, Mr. Brendan F. Boyle of Pennsylvania, Mr. Cook, Mr. Cicilline, Mr. Costa, Mr. Ryan, Mr. Lamborn, Ms. Jackson Lee, Mr. Cohen, Mr. Price of North Carolina, Mr. Weber of Texas, and Mr. Lipinski) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONAffirming the United States vital interest in liberty in Europe and resolute support for Ukraine in
			 its efforts to counter Russian aggression and continue its trajectory
			 among the community of democracies.
	
 Whereas Ukraine joined the North Atlantic Treaty Organization’s (NATO) Partnership for Peace Program in 1994, and has been a longstanding NATO-aspirant country;
 Whereas at the 2008 Bucharest NATO Summit, member nations’ heads of state and government issued a communique stating, NATO welcomes Ukraine’s and Georgia’s Euro-Atlantic aspirations for membership in NATO. We agreed today that these countries will become members of NATO. Both nations have made valuable contribution to Alliance operations.;
 Whereas Ukraine and the European Union have entered into an Association Agreement, which pro-Russian, corrupt Ukrainian President Victor Yanukovych refused to conclude in 2013;
 Whereas, in 2014, the Ukrainian people bravely rose up in the Revolution of Dignity, leading to the ouster of President Yanukovych;
 Whereas, as a result, Russian Forces illegally invaded, occupied, and annexed Ukraine’s Crimea region in March 2014, as well as led and supported illegal military, paramilitary, and other separatist activity in the Donetsk and Luhansk oblasts of eastern Ukraine since April 2014;
 Whereas the Kremlin’s aggression in Ukraine has led to the deaths of more than 13,000 people and the internal displacement of more than 1,400,000;
 Whereas Russian-controlled separatists continue to violate ceasefire agreements, including through bringing heavy weaponry near civilian populations and the line of contact;
 Whereas Russian-controlled separatists have been targeting civilian basic needs facilities such as water filtration systems, heat and electricity facilities, powerlines, and other critical services;
 Whereas, on July 17, 2014, Russian-backed separatists shot down Malaysia Airlines Flight 17 tragically killing 298 innocents;
 Whereas Russia has a deeply concerning human rights record in Russian-occupied Crimea and territories in eastern Ukraine, including persecution of religious minorities such as the Crimean Tatars, and arbitrary arrests and disappearances of journalists and civil society activists;
 Whereas international humanitarian law, including the Geneva Conventions, to which Russia is a signatory, requires Russia to respect and protect the religious freedom of the inhabitants of the territory it occupies and controls, or controls through organized nonstate armed groups it commands, and holds Russia responsible for violations of religious freedom in this territory;
 Whereas according to the Department of State’s International Religious Freedom Reports, and other reporting, violations of religious freedom in the Crimea region of Ukraine since Russia invaded and occupied the territory have included abduction, detention and imprisonment, torture, forced psychiatric hospitalizations, fines, restrictions on missionary activities, confiscations of property, including churches and meeting halls, expulsions and obstructions to reentry, denying registration of religious groups, vandalism, fines, and banning peaceful religious groups, and targeted groups have included Muslim Crimean Tatars, the Orthodox Church of Ukraine, formerly the Ukrainian Orthodox Church of the Kyivan Patriarchate, the Ukrainian Greek Catholic Church, Protestant Christians, and Jehovah’s Witnesses;
 Whereas according to the Department of State’s International Religious Freedom Reports, violations of religious freedom in the part of the Donbas region of Ukraine controlled by armed groups commanded by Russia have included detention and imprisonment, torture, confiscation of property, including churches and meeting halls, physical assaults and threats of violence, vandalism, fines, restrictions on missionary activities, religious services, ceremonies, gatherings, and literature, and banning of peaceful religious groups, and targeted groups have included the Orthodox Church of Ukraine, formerly the Ukrainian Orthodox Church-Kyiv Patriarchate, the Ukrainian Greek Catholic Church, Protestant Christians, and Jehovah’s Witnesses;
 Whereas Emir-Usein Kukus, a Crimean Tatar and vocal dissident of Russia’s oppression in Crimea, was arrested, beaten, interrogated, and illegally transported to Rostov-on-Don in the Russian Federation by the Federal Security Service (FSB) where he remains in Russian detainment;
 Whereas Russia seeks to undermine democratic institutions in Ukraine and globally through hybrid means, including conventional warfare, cyberattacks, weaponizing energy, election intervention, disinformation campaigns, and paramilitary operations;
 Whereas Russia seeks to use the Nord Stream II and Turk Stream natural gas pipelines to bypass Ukrainian transit routes and weaken that nation’s energy security and economy;
 Whereas the Russian Federal Security Service Border Service illegally fired upon and captured 3 Ukrainian Navy vessels, including 24 Ukrainian crewmembers, that were exercising Ukraine’s right to navigation through the Kerch Strait on the way to the Ukrainian port of Mariupol in November 2018;
 Whereas this naval aggression is part of Russia’s strategy of creeping annexation, to slowly chip away at Ukraine’s sovereignty; Whereas the Ukrainian government states that Russia is holding at least 113 Ukrainian political prisoners in Russian territory and Russian-occupied Crimea in contravention of international law;
 Whereas it is estimated that more than 100 other prisoners are being held in the Russia-controlled regions of eastern Ukraine;
 Whereas Russia, together with the United States and the United Kingdom, affirmed its commitment to respect the independence and sovereignty and the existing borders of Ukraine, as well as the obligation to refrain from the threat or use of force against Ukraine in the December 1994 Budapest Memorandum on Security Assurances, in exchange for Ukraine’s voluntary and peaceful willingness to relinquish its nuclear weapons;
 Whereas, since 2014, the United States Government has imposed sanctions against Russia for its illegal annexation of Crimea, invasion of eastern Ukraine, and other malign activities in Ukraine;
 Whereas Congress passed the Countering America’s Adversaries Through Sanctions Act of 2017 with overwhelming bipartisan support, which codified and strengthened these sanctions;
 Whereas Congress has provided close to $4 billion in critical security and development assistance to Ukraine to help that nation deter Russian aggression, strengthen democratic institutions, and to continue its euro-Atlantic trajectory;
 Whereas United States servicemembers in cooperation with NATO forces provide critical training to Ukrainian ground force units at the Yavoriv Combat Training Center;
 Whereas United States cooperation with Ukraine has yielded valuable lessons into the evolution of Russia’s hybrid warfare tactics thereby enhancing United States readiness;
 Whereas Ukraine held Presidential and parliamentary elections in 2019, which the international community lauded as free and fair;
 Whereas, since the 2014 Revolution of Dignity, Ukraine’s civil society has played a critical role in advancing democratic and rule of law reforms, sometimes paying with their lives, as was the case of Kateryna Handziuk, who died on November 4, 2018, of injuries sustained during a July 2018 acid attack;
 Whereas, in April 2019, Ukraine launched a special anticorruption court to counter Ukraine’s longstanding problems of corruption that is to be free from political influence;
 Whereas Ukraine’s central bank rightfully nationalized PrivatBank due to its previous owners’ rampant corruption and theft from the Ukrainian people;
 Whereas PrivatBank must remain independent from any oligarch influence, must not be returned to its previous ownership, and is a test case for Ukraine’s commitment to anticorruption reform efforts;
 Whereas, in January 2019, the Ecumenical Patriarch of Constantinople recognized an autocephalous Orthodox Church of Ukraine, thereby officially granting it independence from the Russian Orthodox Church; and
 Whereas it is the longstanding policy of the United States not to recognize territorial changes that are the result of illegal use of force: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms the commitment of the United States to support the democratically elected Government of Ukraine and its people;
 (2)reaffirms the support of the United States for the integration of Ukraine with the North Atlantic Treaty Organization and the European Union;
 (3)commends the Ukrainian people’s commitment to liberty and critical progress made since the 2014 Revolution of Dignity despite immense pressure from Russian aggression and hybrid warfare tactics;
 (4)condemns Russia’s continued aggression in Ukraine including the illegal occupation of Crimea and eastern Ukraine;
 (5)calls for Russia to immediately remove all personnel and equipment belonging to its security or armed forces and proxies from the sovereign territory of Ukraine, and for Ukraine to regain control of its border with Russia, including sections now held by separatist forces;
 (6)calls for the immediate release of Ukrainian human rights defenders and dissidents illegally arrested by Russian forces and their proxies;
 (7)condemns any form of religious persecution and violation of religious freedoms by Russia or armed groups commanded by Russia in the illegally occupied Donbas and Crimea regions of Ukraine;
 (8)reaffirms opposition to the Nord Stream II natural gas pipeline, which is political in nature, and calls for enactment of sanctions with respect to these pipelines;
 (9)expresses support for increased United States security and capacity-building assistance to Ukraine, and an increase in funds for such assistance;
 (10)urges the United States to continue to strengthen critical efforts to enhance Ukrainian capacity to defend itself, including via enhanced cyber cooperation, military training and provision of military equipment, countering disinformation, assistance to support psychosocial care and job integration for Ukrainian veterans, supporting market access for Ukrainian rural women, and other critical programs;
 (11)supports the Ukrainian government in its efforts to achieve a peaceful resolution to the international armed conflict in eastern Ukraine caused by Russia’s ongoing military aggression and illegal occupation, through the establishment of a full ceasefire, withdrawal of Russian and Russia-backed illegal military forces, and the fulfillment of other elements of the Minsk Agreements and appointing a United States diplomat to play an active role in support of the negotiations and ensuring Ukraine’s security;
 (12)calls for Russia to release all Ukrainians detained by Russian forces or their proxies for their activities on sovereign Ukrainian territory;
 (13)calls on the United States Government, United States allies in Europe, the United Nations, the Organization for Security and Co-operation in Europe, and international partners to continue to pressure Russia to uphold its international obligations; and
 (14)continues to oppose Russian threats to the energy security of United States allies in Europe and encourages the Government of the United States to further support the diversification of energy supplies to Europe.
			